


EXHIBIT 10.41


PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K
FOR FISCAL YEAR ENDED DECEMBER 31, 2011


Peoples Bancorp Inc.
Amended and Restated
2006 Equity Plan


Performance-Based Restricted Stock Award Agreement
(for Executives)


This Performance-Based Restricted Stock Award Agreement (this “Agreement”) is
made effective as of __________ (the “Grant Date”) by and between Peoples
Bancorp Inc. (the “Company”) and ________ (the “Participant”).


Section 1    Grant of Restricted Stock


The Company hereby grants to the Participant an award of ____ (_____) shares of
restricted Company Stock (the “Restricted Stock”), subject to the terms and
conditions described in the Peoples Bancorp Inc. Amended and Restated 2006
Equity Plan, as amended (the “Plan”) and this Agreement.


Section 2    Restrictions on Vesting and Transfer


(A)    Vesting. Subject to the Participant's continued employment, and the
provisions of the Plan (including Article XI thereof) and this Agreement, the
Restricted Stock shall vest provided that the Company's cumulative earnings per
share for the three year period that began on January 1, 20___ and ending on
December 31, 20___ (the “Performance Period”), as determined by the Committee
within sixty (60) days following the end of the Performance Period, equals or
exceeds $___ per share of Company Stock. If the Company's cumulative earnings
per share for the Performance Period does not equal $____ per share of Company
Stock, the Restricted Stock shall be forfeited.


(B)    Transfer Restrictions. Until the Restricted Stock vests as described
herein, the Restricted Stock may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated. Except as otherwise provided herein,
Restricted Stock that vests as described in Section 2(A), less any shares of
Company Stock withheld for the payment of taxes, shall be or become transferable
as follows:


(i)Fifty percent (50%) of the vested Restricted Stock shall be immediately
transferable; and


(ii)Fifty percent (50%) of the Restricted Stock shall become transferable upon
the Participant's Termination.


(C)    Effect of Termination. Notwithstanding anything to the contrary in
Sections 2(A) and (B) of this Agreement:


(i)Death. If the Participant dies during the Performance Period, the Restricted
Stock shall become fully vested and transferable on the date of death.


(ii)Retirement; Disability. If the Participant Terminates due to Retirement or
Disability during the Performance Period, a portion of the Restricted Stock,
determined by multiplying the number of shares of Restricted Stock that vest
pursuant to Section 2(A) by a fraction, the numerator of which is the number of
whole months elapsed during the Performance Period prior to the Participant's
Termination due to Retirement or Disability, and the denominator of which is the
number of months in the Performance Period, shall become fully vested and
transferable on the date that the Restricted Stock otherwise would have vested
pursuant to Section 2(A).


(iii)    Terminations for Cause or Any Reason Other than Death, Disability or
Retirement. If the Participant is Terminated for Cause or Terminates for any
reason other than due to death, Disability or Retirement during the Performance
Period, any non-vested Restricted Stock shall be forfeited on the Termination
date.


(D)    Delivery of Shares. As soon as reasonably practicable after the
Restricted Stock becomes transferable, the Company shall deliver to the
Participant a stock certificate for, or other appropriate documentation
evidencing, the number of shares of Company Stock with respect to which the
restrictions have lapsed.






--------------------------------------------------------------------------------




Section 3    Rights of the Participant Before Vesting


Before the Restricted Stock vests, the Participant (A) may exercise full voting
rights associated with the shares underlying the Restricted Stock and (B) shall
be entitled to receive all dividends paid with respect to the shares underlying
the Restricted Stock; provided, however, that any dividends paid in shares of
Company Stock shall be subject to the same restrictions as the shares of
Restricted Stock granted under this Agreement.


Section 4    Covenants


(A)Non-Solicitation. The Participant acknowledges and understands that the
Participant's contacts with such customers or potential customers is due, at
least in part, to the support and assistance provided by the Company during the
term of the Participant's employment, and therefore, that soliciting, diverting
or appropriating such persons would unfairly harm the Company and its
Subsidiaries. As a result, the Participant agrees that, during the term of the
Participant's employment and for a period of one (1) year thereafter, the
Participant shall not, directly or indirectly:


(a)Contact any customer or prospective customer of the Company or any
Subsidiary, on the Participant's behalf or on behalf of any other person or
entity, of whom the Participant had knowledge, actual or imputed, or with whom
the Participant had contact in whatever form during the Participant's employment
with the Company or any Subsidiary for the purpose of soliciting the business of
such person or inducing such person to acquire any product or service that
currently is provided or under development by the Company or any Subsidiary; or


(ii)    Attempt to solicit, or assist anyone in attempting to solicit, any
employee of the Company or any Subsidiary to terminate the employee's employment
with the Company or any Subsidiary.


(B)Non-Disclosure of Confidential Information. The Participant acknowledges and
understands that during the course of the Participant's employment with the
Company or a Subsidiary, the Participant shall have access to Confidential
Information (as defined below) that is maintained as confidential by the Company
and its Subsidiaries, is highly valuable and proprietary to the Company and its
Subsidiaries, and the disclosure of which to third parties, or the unauthorized
access, acquisition, use, or the attempted access, acquisition or use, of which
would cause the Company and its Subsidiaries serious and unfair competitive
disadvantage and harm. As a result, the Participant agrees that, during the
Participant's employment with the Company or any Subsidiary, and at all times
thereafter, regardless of the reason for the Termination of such employment:
(i)     The Participant shall not disclose to any third parties any Confidential
Information or use such Confidential Information for any purpose other than to
carry out the Participant's employment responsibilities for the Company or a
Subsidiary.


(ii)     The Participant shall treat such Confidential Information as
confidential, as required by law and this Agreement;


(iii)     The Participant shall only access, acquire, use, or attempt to access,
acquire, or use Confidential Information for use in performing the Participant's
duties for the Company or a Subsidiary, and for no other reason; and


(iv)    Immediately upon Termination of the Participant's employment for any
reason, to return to the Company all Confidential Information in the
Participant's possession or control, as well as any Copies (as defined below)
made of such information and any other material, including handwritten notes,
made or derived from such information;


(v)     For purposes of this Agreement:


(I) "Confidential Information" means all trade secrets and proprietary
information in whatever form (whether communicated orally or in documentary or
other tangible form) belonging to the Company or a Subsidiary that has not been
published or disseminated or otherwise become a matter of public knowledge other
than as a result of the Participant's acts or omissions, including without
limitation: business plans, financial or accounting information, rates,
insurance payment and reimbursement information, research and development
information, marketing or sales information, customer lists, lists of potential
customers, contact information for any customer or potential customer,
processes, computer programs, systems and software (including, without
limitation, documentation and related source and object codes), customer renewal
and expiration information, associate information, on-site program and support
materials, training programs and associated materials, pricing lists, contracts,
forms, methods, procedures and analyses and any other information that the
Company or a Subsidiary takes measures to prevent, in the ordinary course of
business, from being available to persons other




--------------------------------------------------------------------------------




than those selected by the Company or a Subsidiary.


(II)"Copies" includes all Confidential Information stored or maintained in
electronic format or on electronic or magnetic media of any sort, including
without limitation, computer servers, PDAs, cell phones, I-Pods, smart cards,
Blackberries, hard drives, zip drives, floppy disks, CD-ROMs, DVDs, and magnetic
tapes.


(C)    Reasonableness of Restraints; Irreparable Harm; Breach No Defense. The
Participant acknowledges that:


(i)    The covenants described in this Section 4 are reasonably necessary to
protect the goodwill, trade secrets, and other legitimate business interests of
the Company and its Subsidiaries and that such restraints shall not cause the
Participant any undue hardship.


(ii)    Any breach of the covenants contained in this Section 4 would cause the
Company or a Subsidiary immediate and irreparable harm for which injunctive
relief would be necessary and proper, and the Participant consents to the
issuance of a temporary restraining order and a preliminary injunction upon good
faith presentment by the Company or a Subsidiary of allegations demonstrating
such breach without the necessity of proving damages or posting a bond
therefore; provided, however, that nothing contained herein shall be construed
to prohibit the Company or a Subsidiary from pursuing all other legal remedies
at its disposal including but not limited to monetary damages.


(iii)The covenants of this Section 4 are essential to this Agreement. They shall
be construed as independent of any other provision in this Agreement, and the
existence of any claim or cause of action of the Participant may have against
the Company or a Subsidiary, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company or a Subsidiary
of these covenants.


(iv)If the scope of any restriction contained in this Section 4 is too broad to
permit enforcement of such restriction to its fullest extent, then such
restriction shall be enforced to the maximum extent permitted by law, and the
Participant hereby consents and agrees that such scope may be judicially
modified accordingly in any proceeding brought to enforce such restriction.


Section 5    Restricted Stock Subject to Plan; Plan as Controlling.


By entering into this Agreement, the Participant agrees and acknowledges that
the Participant has received and read a copy of the Plan. All terms and
conditions of the Plan applicable to the Restricted Stock which are not set
forth in this Agreement shall be deemed incorporated herein by reference. In the
event any term or condition of this Agreement is inconsistent or conflicts with
the terms and conditions of the Plan, the Plan shall be deemed controlling.


Section 6    Listing, Registration and Qualification.


If the Committee determines that (A) the listing, registration or qualification
of the shares of Company Stock underlying the Restricted Stock upon NASDAQ or
any other established stock exchange, market or quotation system or under any
state or federal law; (B) the consent or approval of any government or
regulatory body; or (C) an agreement by the Participant with respect thereto, is
necessary or desirable as a condition to the issuance of the shares underlying
the Restricted Stock, the shares may not be issued unless and until such
listing, registration, qualification, consent, approval, or agreement has been
effected or obtained, free of any conditions which are not acceptable to the
Committee.


If any shares of Company Stock subject to the Restricted Stock are sold or
issued upon the exercise thereof to a person who, at the time of such exercise
or thereafter, is an affiliate of the Company for purposes of Rule 144
promulgated under the Act, or are sold and issued in reliance upon exemptions
under the securities laws of any state, then upon such sale and issuance:


(i)    Unless permitted by the Plan such shares of Company Stock shall not be
transferable by the holder thereof, and neither the Company nor its transfer
agent or registrar, if any, shall be required to register or otherwise to give
effect to any transfer thereof and may prevent any such transfer, unless the
Company shall have received an opinion from its counsel to the effect that any
such transfer would not violate the Act or the applicable laws of any state; and


(ii)    The Company may cause each certificate evidencing such shares of Company
Stock to bear a legend reflecting the applicable restrictions on the transfer
thereof.






--------------------------------------------------------------------------------




Section 7    Tax Withholding


The Company shall have the power and the right to deduct or withhold, or require
the Participant to remit to the Company, the minimum statutory amount to satisfy
federal, state and local taxes required by law or regulation to be withheld with
respect to any taxable event arising as a result of the Plan. With respect to
withholding required upon any taxable event arising as a result of the
Restricted Stock, the Participant may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold shares of Company Stock having a Fair Market Value
on the date the tax is to be determined equal to the minimum statutory total tax
that could be imposed on the transaction. All such elections shall be
irrevocable, made in writing and signed by the Participant, and shall be subject
to any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.


Section 8    Miscellaneous


(A)No Guarantee of Continued Employment. The grant of Restricted Stock under
this Agreement shall not: (A) confer upon the Participant any right to continue
in the employ of, or continue to provide services to, the Company or any
Subsidiary; (B) limit in any way the right of the Company or any Subsidiary to
Terminate the Participant; or (C) be evidence of any agreement or understanding
express or implied, that the Participant has a right to continue as an employee,
or advisor for any period of time or at any particular rate of compensation.


(B)Beneficiary Designation. The Participant may name a beneficiary or
beneficiaries to receive any shares underlying the Restricted Stock due to the
Participant upon the Participant's death. Unless otherwise provided in the
beneficiary designation, each designation made shall revoke all prior
designations made by the Participant, must be made on a form prescribed by the
Committee and shall be effective only when filed in writing with the Committee.
If the Participant has not made an effective beneficiary designation, the
deceased Participant's beneficiary shall be the Participant's surviving spouse
or, if there is no surviving spouse, the deceased Participant's estate. The
identity of a Participant's designated beneficiary shall be based only on the
information included in the latest beneficiary designation form completed by the
Participant and shall not be inferred from any other evidence.


(C)Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Ohio without regard to the principles
of conflict of laws.


(D)Rights and Remedies Cumulative. All rights and remedies of the Company and of
the Participant enumerated in this Agreement shall be cumulative and, except as
expressly provided otherwise in this Agreement, none shall exclude any other
rights or remedies allowed by law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.


(E)Captions. The captions contained in this Agreement are included only for
convenience of reference and do not define, limit, explain or modify this
Agreement or its interpretation, construction or meaning and are no way to be
construed as a part of this Agreement.


(F)Notices and Payments. All payments required or permitted to be made under the
provisions of this Agreement, and all notices and communications required or
permitted to be given or delivered under this Agreement to the Company or to the
Participant, which notices or communications must be in writing, shall be deemed
to have been given if delivered by hand, or mailed by first-class mail (postage
prepaid), and addressed as follows:


If to the Company, to:


Peoples Bancorp Inc.
Attn.: Compensation Committee
138 Putnam Street
P. O. Box 738
Marietta, Ohio 45750-0738


If to the Participant, to the last address on file with the Company.


The Company or the Participant may, by notice given to the other in accordance
with this Agreement, designate a different address for making payments required
or permitted to be made, and for the giving of notices or other communications,
to the party designating such new address. Any payment, notice or other
communication required or permitted to be made or given in accordance with this
Agreement shall be deemed to have been made or given upon receipt thereof by the
addressee.




--------------------------------------------------------------------------------




    
(G)Severability. If any provision of this Agreement, or the application of any
provision hereof to any person or any circumstance, shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this Agreement or the application of said provision to any other
person or circumstance, all of which other provisions shall remain in full force
and effect, and it is the intention of each party to this Agreement that if any
provision of this Agreement is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.


(H)Number and Gender. When used in this Agreement, the number and gender of each
pronoun shall be construed to be such number and gender as the context,
circumstances or its antecedent may require.


(I)Entire Agreement. This Agreement constitutes the entire agreement between the
Company and the Participant in respect of the Restricted Stock granted
hereunder, and supersedes all prior and contemporaneous agreements or
understandings between the parties hereto in connection with the Restricted
Stock granted hereunder. Subject to Section 12.2(b) of the Plan, no change,
termination or attempted waiver of any of the provisions of this Agreement shall
be binding upon any party hereto unless contained in a writing signed by the
party to be charged. Notwithstanding the foregoing or anything in this Agreement
to the contrary, this Agreement may be amended without any additional
consideration to the Participant to the extent necessary to comply with, or
avoid penalties under, Section 409A of the Code even if any such amendment
reduces, restricts or eliminates rights granted prior to such amendment.


(J)Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.




[remainder of page intentionally left blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
to be effective as of the date first written above.


Company:
 
Participant:
PEOPLES BANCORP INC.,
 
 
 
 
an Ohio corporation
 
 
 
 
 
 
 
 
Tyler J. Wilcox
 
Participant Name
Vice President and
 
 
 
Secretary to the Compensation Committee
 
 
 
 
 
 
Street Address
 
 
 
 
 
 
 
 
 
 
 
 
 
City, State, and Zip Code
 
 
 
 
 
Date:
 
 
Date:
 





























12837686 V.2


